t c memo united_states tax_court thomas lee woodall petitioner v commissioner of internal revenue respondent docket no filed date thomas lee woodall pro_se frank j jackson for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in additions to and penalties on petitioner’s federal income taxes ' all figures are rounded to the nearest dollar -- - additions to tax penalty year deficiency sec_6651 a sec_6654 sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the issues for decision are whether petitioner had additional unreported income for and whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for and whether petitioner is liable for an addition_to_tax pursuant to sec_6654 for and and whether petitioner is liable for a penalty pursuant to sec_6662 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in new york new york petitioner concedes that deposits totaling dollar_figure dollar_figure and dollar_figure in and respectively are taxable_income to petitioner for and respectively respondent concedes that deposits totaling dollar_figure dollar_figure and dollar_figure in and respectively are not taxable_income to petitioner additionally respondent concedes that petitioner received gifts totaling dollar_figure in and dollar_figure in petitioner’s law practice petitioner is an attorney in petitioner received his law degree and was admitted to the texas bar as of the time of trial petitioner was licensed to practice law in texas was in good standing in texas and was engaged in the practice of law during and petitioner was engaged in the practice of law in texas during that time petitioner worked as an independent attorney out of the law office of patrick v strong esq petitioner had several overseas clients petitioner also worked on mr strong’s cases in mr strong paid petitioner dollar_figure petitioner has no records from his law practice petitioner has no documents that establish his relationship with norman d haynes mr haynes or any project in the philippines petitioner’s bank accounts and additional bank deposits’ a cullen bank in deposits totaling dollar_figure dollar_figure and dollar_figure respectively were made into cullen bank account number cullen cullen was styled manila recovery company in deposits totaling dollar_figure dollar_figure these deposits are in addition to those conceded by petitioner and respondent see supra note as of the time of trial cullen bank had changed its name to frost national bank q4e- and dollar_figure respectively were made into cullen bank account number cullen cullen was styled manila exploration company--eldridge in and deposits totaling dollar_figure and dollar_figure respectively were made into cullen bank account number cullen cullen was styled manila exploration company rizal for convenience cullen cullen and cullen are hereinafter collectively referred to as the manila accounts the manila accounts were not client trust accounts petitioner’s social_security_number was the only social_security_number on the manila accounts petitioner was one of two signatories on the manila accounts and each of the manila accounts required only one signature the manila accounts bank statements were sent to petitioner at his law office address petitioner received the bank statements for the manila accounts for and petitioner made intrabank transfers between the manila accounts petitioner also made intrabank transfers from the manila accounts to a_trust account he had at cullen bank account number cullen trust account during the years in issue petitioner deposited money that was income to him into his cullen trust account during the years in issue petitioner wired at least dollar_figure from the manila accounts to an - - offshore_account in the philippines in petitioner also wired dollar_figure from cullen to a bank in washington state b nations bank petitioner had a bank account number at nations bank styled thomas lee woodall attorney at law trust account nations trust account petitioner’s social_security_number was on the nations trust account in date a dollar_figure deposit was made into the nations trust account the dollar_figure was wired from offshore into the nations trust account between june and date petitioner wrote checks on the nations trust account totaling dollar_figure--19 checks for dollar_figure check for dollar_figure and check for dollar_figure tax returns and notice_of_deficiency petitioner filed his federal_income_tax return on date on his return the only income petitioner reported was dollar_figure of business income attached to the return was a form 1099-misc miscellaneous income that reported dollar_figure paid to petitioner by mr strong the return listed so of tax withheld and dollar_figure of estimated_tax payments petitioner did not file federal_income_tax returns for and respondent timely issued a statutory_notice_of_deficiency to petitioner for and respondent computed - - petitioner’s taxable_income for and using the bank_deposits method respondent eliminated transfers and nontaxable sources of income from his bank_deposits computation opinion rt unreported income every individual liable for tax 1s required to maintain books_and_records sufficient to establish the amount of his or her gross_income sec_6001 dilleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir for the years in guestion we find that petitioner maintained inadequate books_and_records for his law practice where a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized to compute the taxpayer’s taxable_income by any method that clearly reflects income sec_446 348_us_121 394_f2d_366 5th cir affg tcmemo_1966_81 the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 the commissioner is given latitude in determining which method of reconstruction to apply when a taxpayer fails to maintain records 92_tc_661 respondent employed the bank_deposits method of proof to - j- reconstruct petitioner’s gross_receipts from his law practice this method of proof is well established dibleo v commissioner supra pincite 64_tc_651 affd 566_f2d_2 6th cir bank_deposits are prima facie evidence of income 87_tc_74 estate of mason v commissioner supra pincite when using the bank_deposits method the commissioner is not required to show that each deposit or part thereof constitutes income 46_tc_821 or prove a likely source 102_tc_632 estate of mason v commissioner supra pincite unless the nontaxable nature of deposits is established gross_income includes deposits to bank accounts where the taxpayer has dominion and control of the funds 348_us_426 226_f2d_331 6th cir manzoli v commissioner tcmemo_1988_299 affd 904_f2d_101 1st cir respondent’s determination is presumed to be correct and petitioner bears the burden of proving otherwise rule a a manila accounts petitioner claims that mr haynes was his client and that he petitioner set up the manila accounts ass an accommodation to sec_7491 is inapplicable as the audit in this case started in 116_tc_438 --- - mr haynes as part of an alleged treasure hunting operation--- searching for gold allegedly hidden by the japanese in the philippines during world war ii--being conducted by mr haynes in the philippines manila projects petitioner claimed that he entered into some type of agreement with mr haynes agreement in order to open the manila accounts petitioner argues that all the money that was deposited into the manila accounts was capital contributions from various investors for the alleged treasure hunting operation petitioner did not provide a copy of the agreement to the court and claims he does not have a copy of the agreement additionally petitioner has no records that show mr haynes or the manila projects as clients of his law practice contrary to petitioner’s assertions the signature cards for the manila accounts clearly show that the manila accounts were not trust accounts petitioner testified that he was not held out as an investor in any of the purported manila projects he was not a partner in the purported manila exploration company-eldridge project and he never had an equity_interest in any manila partnerships the only document in evidence about the manila projects entitled project update for manila exploration company eldridge recovery ltd lists petitioner as a major investor in the manila projects as one of the manila projects’ strongest --- - supporters over a number of years as having a small interest in phase as having invested a substantial sum of cash and as co-managing general_partner of manila exploration co - eldridge ltd usa thus the money wired from the manila accounts to the philippines appears to represent the substantial sums of cash that the project update states petitioner invested in the manila projects we note that neither mr haynes nor any of the alleged investors in the manila projects were called as witnesses we infer that their testimony would not have been favorable to petitioner 6_tc_1158 affd 162_f2d_513 10th cir at trial and on brief petitioner repeatedly argued that petitioner and respondent had an agreement to stipulate three affidavits---including an affidavit of mr haynes---that the court did not receive into evidence after sustaining respondent’s hearsay objections petitioner claims respondent duped petitioner into not having his witnesses at trial at trial the court asked respondent did you all have an agreement that you all would stipulate to those affidavits petitioner claims that respondent gave a carefully crafted answer to avoid directly answering this guestion respondent however replied at no time was there ever an agreement in addition to offering hearsay at trial petitioner stated that he had a witness waiting for a call from the court so that the witness could testify via speaker phone petitioner was a trial attorney petitioner has been an attorney for almost years petitioner stated that as an attorney he knew that the affidavits were not admissible in evidence and he should have known better at trial petitioner stated that he had a lame excuse for failing to get his witnesses to the trial we agree -- - petitioner claims that none of the deposits into the manila accounts during and were his income except for dollar_figure to dollar_figure from which he made intrabank transfers to his personal account at cullen bank petitioner relies on his own self-serving testimony to support this conclusion petitioner’s testimony was questionable vague conclusory and unsupported by the evidence in the record under these circumstances we are not required to and do not rely on petitioner’s testimony to sustain his burden of establishing error in respondent’s determinations 877_f2d_624 7th cir affg tcmemo_1987_295 tokarski v commissioner supra pincite petitioner had dominion and control_over the manila accounts petitioner had the power to make withdrawals out of the manila accounts his social_security_number was the only one on the manila accounts his name was on the manila accounts he was one of two signatories on the manila accounts and his business address was on the manila accounts petitioner made intrabank transfers into and out of the manila accounts and wired money domestically and overseas from the manila accounts there is however documentary_evidence suggesting that five deposits into the manila accounts are not income to petitioner the revenue agent’s work papers were submitted as evidence for the revenue_agent listed as deposits into cullen a - check from mark e weaver in the amount of dollar_figure and a check from michael c dawson in the amount of dollar_figure the memo line of mr weaver’s check contained the phrase philippine investment and the memo line of mr dawson’s check contained the phrase rizal ptnership cullen was styled manila exploration company rizal for the revenue_agent listed as deposits into cullen a check from george a balian in the amount of dollar_figure anda check from nationwide ins in the amount of dollar_figure the memo line of mr balian’s check contained the phrase rizal ptnership phase ii and the revenue_agent noted that the nationwide ins check was paid to norman d haynes and endorsed over to manila ck58351228 the account statements for cullen include a copy of one of the checks deposited into the account during the years in issue and the associated deposit ticket the deposit ticket is dated date and lists a single deposit of dollar_figure the check deposited into cullen is dated date the printed name on the top of the check is deepsea recovery corp the check is made payable to the order of norman haynes the check is endorsed by norman haynes the check contains the notation post dated-loan repayment the amount of the check is dollar_figure and the check is signed by someone whose first name is dennis the last name is illegible we conclude that these five checks---totaling dollar_figure for and dollar_figure for 1994--are not income to petitioner however we conclude that the remaining deposits into the manila accounts in and are petitioner’s income b nations trust account petitioner claims that dollar_figure of the dollar_figure deposit into the nations trust account in is not unreported income ’ petitioner relies on his own self-serving testimony to support this conclusion petitioner’s testimony was questionable vague conclusory and unsupported by the evidence in the record under these circumstances we are not required to and do not rely on petitioner’s testimony to sustain his burden of establishing error in respondent’s determinations lerch v commissioner supra pincite tokarski v commissioner t c pincite petitioner stipulated that the deposits into the nations trust account in were income to him petitioner also testified that he used his attorney trust accounts as personal accounts petitioner originally claimed that the dollar_figure deposit into the nations trust account was a certificate of deposit belonging to a purported client of his named charter trading corp owned by william c comey after learning that the dollar_figure deposit ’ petitioner concedes that dollar_figure of the dollar_figure deposit is his income came from offshore petitioner testified that he believed the deposit was from a purported client of his named james scarborough for the promotion of a floating gambling boat on the mississippi river petitioner later testified that this money came from an associate of mr scarborough petitioner presented no documentary_evidence to support any of these claims neither mr comey or mr scarborough was called as a witness we infer that their testimony would not have been favorable to petitioner wichita terminal elevator co v commissioner t c pincite petitioner had dominion and control_over the nations trust account petitioner’s name was on the nations trust account petitioner had the power to make withdrawals out of the nations trust account his social_security_number and name were on the nations trust account petitioner wrote checks on the nations trust account drawing on virtually all of the dollar_figure deposit we conclude that the dollar_figure deposit into the nations trust account is petitioner’s income il sec_6651 a sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect rule a 469_us_241 petitioner stipulated that he filed his return late and that he did not file returns for and petitioner stated that he had no good excuse or compelling reason for not filing petitioner offered no evidence showing that his failure_to_file timely was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for the addition_to_tax pursuant to sec_6651 for and tilt sec_6654 sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination 1s incorrect or that an exception applies rule a 290_us_111 petitioner did not offer any evidence at trial related to this issue and he failed to address it on brief we conclude that petitioner is liable for an addition_to_tax pursuant to sec_6654 for and iv sec_6662 pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or - - due to negligence or disregard of rules or regulations sec_6662 whether applied because of a substantial_understatement of tax or negligence or disregard of the rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner conceded he did not report dollar_figure of taxable_income in we have found that petitioner did not report an additional dollar_figure of income for petitioner’s only argument is that he should not be penalized because he was naive and stupid we conclude that petitioner is liable for a penalty pursuant to sec_6662 for in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
